Citation Nr: 9920184	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  97-33 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for carcinoma of the 
prostate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from September 1970 to January 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1997 rating decision of 
the Indianapolis, Indiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's prostate cancer and his military service or any 
incident during such service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
carcinoma of the prostate is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his prostate cancer is 
etiologically related to exposure to Agent Orange during 
service.  The law provides that a veteran is entitled to 
service connection for disability resulting from a disease or 
injury incurred or aggravated while in service.  38 U.S.C.A. 
§ 1110 (West 1991);  38 C.F.R. § 3.303 (1998).  Certain 
chronic disabilities, such as malignant tumors, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

For purposes of the present case, the Board points out that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii).  Specifically, 
the following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e).  All of the presumptive 
cancers, with the exception of respiratory cancers (which 
have a 30 year presumptive period), may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if manifest to a degree of 10 
percent at any time subsequent to exposure to Agent Orange 
during active service.  38 C.F.R. § 3.307(a)(6)(ii).

The Vietnam era is defined as the period beginning on 
February 28, 1961, and ending on May 7, 1975, inclusive, in 
the case of a veteran who served on active duty in the 
Republic of Vietnam during that period.  38 C.F.R. § 3.2(f) 
(1998).  Service in Vietnam includes service in the waters 
offshore, or service in other locations if the conditions of 
service involved duty or visitation in Vietnam.  38 C.F.R. § 
3.313(a) (1998).

The Board must determine whether the veteran has submitted a 
well-grounded claim as required by 38 U.S.C.A. § 5107(a).  To 
establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  A claim may also be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).

The veteran seeks service connection for prostate cancer 
which he claims is the residual of inservice exposure to 
herbicides in Vietnam.  He asserts that he served on a ship 
that had service in Vietnam, as defined by 38 C.F.R. § 3.313.

The veteran's service medical records contain no findings or 
complaints of cancer.  The veteran's genitourinary system was 
evaluated as normal on his November 1972 separation 
examination.  Medical records indicate that the veteran was 
diagnosed with prostate cancer in 1994.  A September 1996 VA 
examination indicated a diagnosis of carcinoma of the 
prostate with metastasis and incontinence.

The veteran's DD 214 reflects active duty service from 
September 1970 to January 1973, including approximately 
eleven months of overseas service.  He was awarded the 
National Defense Service Medal.  

The veteran's service personnel records indicate that he was 
transferred to the USS Mullany on December 2, 1970, and 
reported on December 12, 1970.  The records further indicate 
that the veteran was transferred to the USS Charles Berry on 
October 6, 1971, and reported on November 29, 1971.  The 
veteran was next transferred to the United States Naval 
Hospital in Subic Bay, Republic of the Philippines, on 
December 17, 1971, and reported that same day (December 17, 
1971).  He was transferred to the Naval Hospital in Long 
Beach, California, on December 27, 1971, and reported on 
December 31, 1971.  The rest of his duty assignments until 
his January 1973 service discharge were located in the United 
States.

The veteran submitted a December 4, 1997 letter from the Head 
of the Ships History Branch, Department of the Navy.  The 
letter stated that the "escort ship CHARLES BERRY (DE 1035)" 
was officially credited with Vietnam service including the 
period from December 19, 1971 to January 18, 1972.

The Board finds that the veteran did not have service in the 
Republic of Vietnam.  While the veteran's personnel records 
do indicate that he served aboard the USS Charles Berry in 
December 1971, his records indicate that he was transferred 
and reported to the naval hospital in Subic Bay on December 
17, 1971.  As the Department of the Navy's December 1997 
letter stated, the USS Charles Berry was not credited with 
service in Vietnam until December 19, 1971, or two days after 
the veteran had transferred and reported to another duty 
station.  In a December 1997 statement, the veteran 
essentially stated that his service personnel records are 
inaccurate.  The veteran remarked that he remembered being 
transferred to the Subic Bay hospital on December 27, 1971.  
However, other than the veteran's assertion, there is no 
evidence indicating that the veteran's service personnel 
records contain any inaccuracies.  Therefore, even though 
prostate cancer is among the diseases listed at 38 C.F.R. 
§ 3.309(e), the veteran did not have service in the Republic 
of Vietnam (as defined by 38 C.F.R. § 3.313), and he can not 
therefore avail himself of presumptive service connection for 
diseases associated with exposure to herbicide agents under 
the provisions of 38 C.F.R. § 3.307.

The veteran's representative has stated that the veteran may 
have been exposed to Agent Orange "while he was serving 
aboard the USS Charles Berry prior to its service off the 
shores of Vietnam."  The Board observes that service 
connection for the veteran's prostate cancer may also be 
established on a direct incurrence basis (under the 
provisions of 38 C.F.R. § 3.303(d)); See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  However, in this case, there is 
no evidence that any physician or other qualified health care 
professional has attributed the veteran's prostate cancer to 
exposure to Agent Orange or otherwise to service.  Further, 
there is no evidence showing that prostate cancer was 
manifested to a compensable degree within one year of 
discharge.  38 U.S.C.A. §§ 1101, 1112.

Under the circumstances, it is found that the veteran has 
failed to present competent medical evidence of a well 
grounded claim for service connection for carcinoma of the 
prostate as a result of exposure to Agent Orange or any event 
during service.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for carcinoma of the prostate is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

